UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-53892 Xtreme Oil & Gas, Inc. (Name of small business issuer in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 5700 W. Plano Parkway, Suite 3600 (Address of principal executive offices) (Zip Code) (214) 432-8002 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity as of November 10, 2011: 45,364,390. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. XTREME OIL & GAS , INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS of September 30, 2011 and December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Cash - restricted Accounts receivable, net Development work in process - Inventory - Total Current Assets PROPERTY AND EQUIPMENT: Furniture and fixtures Oil and natural gas properties (successful efforts method) Less-Accumulated depreciation, depletion and amortization Net property and equipment OTHER ASSETS Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Deposits payable Short-term notes payable - Convertible notes payable, net - Derivative liability - Total Current Liabilities LONG TERM LIABILITIES Asset retirement obligation TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, $.001 par value,49,999,000 shares authorized; none issued and outstanding - - Non-transferable preferred stock, $.001 par value, 1,000 shares authorized,1,000 shares issued and outstanding 1 1 Common stock, $.001 par value; 200,000,000 shares authorized; 45,187,581and 43,654,832shares issuedand 45,187,581 and 44,504,832sharesoutstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Less Treasury Stock - ) Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT ) $ $ See accompanying notes to consolidated financial statements. 2 XTREME OIL & GAS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months Ended Three months Ended Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenues: Income from sales of working interest, net $ $ - $ $ - Oil and gas sales TOTAL REVENUES EXPENSES: Production costs General and administrative expenses Loss on disposal of properties - TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS OTHER INCOME/(EXPENSE) Other income (expense) Amortization of debt discounts - - Interest expense, net - Derivative income (expense) - - Gain on debt extinguishment - - Total other income (expense) NET LOSS $ LOSS PER SHARE-BASIC AND DILUTED $ WEIGHTED AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED See accompanying notes to consolidated financial statements. 3 XTREME OIL & GAS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net loss to net cash used in operatingactivities: Depreciation, depletion and amortization Bad debt expense - Common stock issued for services Income from sales of working interest - Gain on sale of Small Cap Strategies - Loss on disposal of properties Gain on debt extinguishment - Amortization of debt discount - Derivative expense - Changes in operating assets and liabilities: Accounts receivable Development work in process Inventory - Other assets Accounts payable and accruedexpenses Deposits payable Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash - Proceeds from sale of assets - Capital expenditures Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Proceeds from convertible notes payable - Payments on convertible notes payable - Proceeds from sale of common stock Proceeds from the sale of treasury stock - Net cash provided by financing activities Net change in cash CASH AT BEGINNING PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest expense $ - $ Deposits applied to sale of assets $ $ - Development work in process reclassified to oil and gas properties $ $ - Common stock issued for leasehold interests and equipment $ $ - See accompanying notes to consolidated financial statements. 4 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions of RegulationS-K. They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements for the year ended December31, 2010 included in the Company’s Form 10-K. The interim unaudited consolidated financial statements should be read in conjunction with those consolidated financial statements included in the Form 10-K. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December31, 2011. Accounting Estimates The preparation of the accompanying unaudited consolidated financial statements requires the use of estimates that affect the reported amounts of assets, liabilities, revenues, expenses and contingencies. These estimates include, but are not limited to, estimates related to revenue recognition, allowance for doubtful accounts, inventory valuation, tangible and intangible long-term asset valuation, obligations and commitments. Estimates are updated on an ongoing basis and are evaluated based on historical experience and current circumstances. Changes in facts and circumstances in the future may give rise to changes in these estimates which may cause actual results to differ from current estimates. Reclassifications Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements Management does not expect the impact of any other recently issued accounting pronouncements to have a material impact on its financial condition or results of operations. 2. HISTORY AND NATURE OF BUSINESS Xtreme Oil & Gas, Inc. a Nevada corporation formed on October 3, 2006, is organized to engage in the acquisition, operation and development of oil and natural gas properties located in Texas and the southeast region of the United States. Effective December 29, 2006, Xtreme Technologies, Inc., a then Washington corporation, acquired Emerald Energy Partners, Inc., (“Emerald”) a Nevada corporation, in exchange for the issuance of 7,960,000 shares of the Company’s common stock and changed the Company’s name to Xtreme Oil & Gas, Inc. (“Xtreme”). For accounting purposes, this transaction was treated as an acquisition of Xtreme Technologies, Inc. and a re-capitalization of Emerald. Emerald was the accounting acquirer and the results of its operations carried over.Accordingly, the operations of Xtreme Technologies, Inc. were not carried over and were adjusted to $0 at the date of the merger. We have been an operating company since 2006 with the acquisition of Emerald Energy and have had revenues from operations for more than four years. Nature of Business Since its formation, the Company has been involved in the acquisition and management of mineral acreage and the exploration for and development of oil and natural gas properties, principally involving drilling wells located on the company’s mineral acreage.The Company’s mineral properties and other oil and natural gas interests are all located in the United States, primarily in Oklahoma, Kansas and Texas. The majority of the Company’s oil and natural gas production is from its Texas wells for 2011 and 2010.Substantially all the Company’s oil and natural gas production is sold by the Company directly to independent purchasers. The Company from time to time sells or otherwise disposes of its interest in oil and natural gas properties as part of the normal course of business. 5 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) 2. HISTORY AND NATURE OF BUSINESS - CONTINUED Oil and Natural Gas Properties The Company has the following oil and natural gas properties: Oil and gas property: December 31, 2010 Additions Dispositions September 30, 2011 West Thrifty / Quita Field $ Texas 5 Star - Smoky Hill - Robinson 1-30H - - Hancock #1-20H - - Gotcheye SWD Lease - - Lionheart - - Flint Creek / Oil Creek - - Total $ During the first quarter 2010, the Company focused its efforts on beginning our Saltwater Disposal well project and expanding the production capacity on the Lionheart project.We successfully completed the Saltwater Well surface work and began drilling operations in March 2010. Drilling was delayed until September 2010 to comply with Commission regulations. We recommenced operations on October 1, 2010. Development work in progress on the Saltwater Disposal well was $789,600 as of December 31, 2010 and $0 as of September 30, 2011 due to completion of drilling phase and transfer of drilling costs against revenue. During the third quarter 2011, work continued on the Saltwater Disposal well project and we have completed additional testing to inject fluids required from the Oklahoma Corporation Commission. Completion work has begun on the surface equipment. During the third quarter 2011, we completed work on the West Thrifty waterflood project and we received final approval to inject fluids from the Railroad Commission in Texas.We have begun injection on this project and initial production. On March 11, 2011, we acquired the rights to acquire up to 50% of the leases and working interest on 8,516 acres in Kansas. As of November 15, 2011, we have a 15% interest in the leases and working interest on 8,516 acres in Kansas for a cost of $250,000. On April 22, 2011, we acquired a 0.25% working interest in the Robinson well in Oklahoma for consideration of 15,000 shares of common stock with a market value of $15,000. On September 5, 2011, we acquired a 1% working interest in the Hancock well in Oklahoma for consideration $40,888 in cash. 3. NOTES PAYABLE AND CONVERTIBLE NOTES PAYABLE On September 12, 2011, the Company raised $2,360,000 in convertible Notes.The Notes bear an interest rate of 12% per annum and mature on September 12, 2013.Under the convertible note agreements, the lender has the right to convert all or any part of the outstanding and unpaid principal and interest into shares of the Company’s common stock; provided however, that in no event shall the lender be entitled to convert any portion of the Notes that would result in the beneficial ownership by it and its affiliates to be more than 9.99% of the outstanding shares of the Company's common stock. The Notes are convertible at a fixed conversion price of $0.28 per share.In addition, the company issued Warrants to acquire 6,810,269 shares of the Company’s common stock at a strike price of $0.28 per share.The warrants expire on September 12, 2016. The conversion price of the notes and warrants will be reduced in the event the Company issues or sells any shares of common stock less than the conversion price. On September 12, 2011, the Company converted $110,000 in loans from a private investor into the convertible Notes mentioned above. On September 25, 2011, the Company exercised its prepayment options on all outstanding convertible notes other than those issued on September 12, 2011, and retired this debt, including accrued interest of approximately $74,000, for approximately $234,000 in cash. The Company recorded a gain of $147,066 upon the retirement of this debt. 6 XTREME OIL & GAS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) 4. DERIVATIVE INSTRUMENTS The Company’s debt or equity instruments may contain embedded derivative instruments, such as conversion options, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative instrument liability. The identification of, and accounting for, derivative instruments is complex.Our derivative instrument liabilities are re-valued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur.For bifurcated conversion options that are accounted for as derivative instrument liabilities, we determine the fair value of these instruments using binomial option pricing model.That model requires assumptions related to the remaining term of the instrument and risk-free rates of return, our current Common Stock price and expected dividend yield, and the expected volatility of our Common Stock price over the life of the option. In connection with the issuance of the Notes and Warrants, the Company has applied the guidance of FASB ASC Topic No. 815-40. Accordingly, the conversion features are accounted for as derivative liabilities at the date of issuance and adjusted to fair value through earnings at each reporting date, due to anti-dilution reset features. The fair value was estimated on the date of grant using a binomial option-pricing model using the following weighted-average assumptions: expected dividend yield of 0%; expected volatility of 290%; risk-free interest rate of 0.5% and an expected holding period of 24 months for the Notes and 60 months for the Warrants. The resulting values, at the date of issuance, were allocated to the proceeds received and applied as a discount to the face value of the Notes and Warrants.The Company recorded a derivative expense on the Notes of $649,212 at inception and a further derivative expense on the Warrants of $2,431,437 at inception. In regards to the September 12, 2011 Note, the Company recognized a derivative liability of $3,009,212 at the date of issuance and a change in fair value of $160,022 for the period ended September 30, 2011 resulting in a derivative liability of $3,169,234 at September 30, 2011. In regards to the September 12, 2011 Warrants, the Company recognized a derivative liability of $2,431,437 at the date of issuance and a change in fair value of $129,297 for the period ended September 30, 2011 resulting in a derivative liability of $2,560,734 at September 30, 2011. The following tables illustrate the fair value adjustments that were recorded related to the derivative financial instruments associated with the convertible debenture financings: Period ended September 30, 2011 Derivative liability Inception Fair Value Adjustments Redemptions Total September 12, 2011 note $ $ $
